PER CURIAM.
The petition for belated appeal is granted. A copy of this opinion shall be filed with the trial court and be treated as. the notice of appeal from the “Order Correcting Sentence in Case 2000-CF-007495, Denying All Other Requested Relief,” rendered on October 10, 2013, in Case Nos. 2000-CF-006410, 2000-CF-007495, 2000-CF-010324, and 2000-CF-010414, in the Circuit Court in and for Orange County, Florida. See Fla. R.App. P. 9.141(c)(6)(D).
PETITION GRANTED.
ORFINGER, EVANDER and WALLIS, JJ., concur.